DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dytchkowskyj et al. (WO 2014/014612) in view of Iannelli et al. (US 8,142,077).
Regarding claim 1, Dytchkowskyj discloses a large-format package or bag, capable of being configured and arranged to hold at least fifteen pounds of content (pg. 20, ll. 12-19), comprising: a first wall (14) and a second wall (16); a first gusset (22) connecting first edges of the first wall and the second wall; a second gusset (22) connecting second side edges of the first wall and the second wall; a first notch (27) in the first gusset, including a portion of the first wall and the second wall; a second notch (27) in the second gusset, including a portion of the first wall and the second wall; and a reclosure (28), closure or zipper across the upper edge of the first wall and the second wall. See Figs. 1-29. Dytchkowskyj does not disclose the zipper as claimed. 

Regarding claim 2, the first notch includes portions of the first edge of the first wall and the second wall and the second notch includes portions of the second edge of the first wall and the second wall. See Figs. 2 and 29.
Regarding claim 3, the first notch and the second notch are on opposed extremes of an upper edge of the first and second walls. See Figs. 2 and 29.
Regarding claim 4, portions of the first gusset, the first wall and the second wall are pinned, glued or sealed together proximate to the first notch. See Figs. 2 and 29.
Regarding claim 5, portions of the second gusset, the first wall and the second wall are pinned, glued or sealed together proximate to the second notch. See Figs. 2 and 29.
Regarding claim 6, ends of the reclosure, closure or zipper are flush with edges of the package or bag, insofar as applicant has disclosed. See Figs. 2 and 29.
Regarding claim 7, the first wall, the second wall, the first gusset and the second gusset are formed from a tube of polymeric or polywoven material. See Fig. 9 and [0046].

Regarding claim 10, the reclosure, closure or zipper includes a first flange wall with a first interlocking element and a second flange wall with a second interlocking element wherein, in a closed configuration, the first interlocking element is releasably interlocked with the second interlocking element. See Figs. 4-5. 
Regarding claim 11, the first interlocking element is a male element and the second interlocking element is a complementary female element. See Figs. 4-5. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dytchkowskyj and Iannelli as applied above in further view of Ramirez (US 6,214,392).
Regarding claim 9, Dytchkowskyj does not disclose a lap seal. Ramirez, which is drawn to a bag, discloses a seal that is a lap seal (46). See Fig. 4B. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains use a lap seal, as disclosed by Ramirez, on the bag of Dytchkowskyj in order to seal and enclose the bag. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734